DETAILED ACTION
Introduction
Claims 1-6, 8-15, and 17-19 have been examined in this application. Claims 1-6, 8-15, and 17-19 are amended. Claims 7 and 16 are cancelled. This is a final office action in response to the arguments and amendments filed 2/18/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant’s arguments, filed 2/18/2021, have been fully considered.
Regarding the arguments pertaining to the rejections under 112 (presented on p. 10 under the heading “Claim Rejections Under 35 USC § 112”), the arguments and amendments are partially persuasive. Particularly, the rejections of Claims 1, 10, and 18 regarding the phrase “not currently used for a drone delivery program” are maintained and no reasoned arguments have been provided 
Regarding the arguments pertaining to the rejections under 101 (presented on p. 11 under the heading “Claim Rejections Under 35 USC § 101”), the arguments and amendments are persuasive and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the rejections under 103 (presented on p. 11-12 under the heading “Claim Rejections Under 35 USC § 103”), the arguments and amendments are not persuasive. The arguments state that the reference of US2017/0011340A1 (Gabbai) does not teach the limitation of “filtering, via the processor, the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations.” The office respectfully disagrees. In [0093] Gabbai teaches that determining eligibility (a type of filtering) can occur based on proximity to a drone delivery terminal such as a bus stop or train station and in, for example, [0020, 0028] it is taught that the route of a public transportation system (for example a train route) is used to delivery packages and drones to a public transportation terminal to extend the effective range of delivery. In other words, the public transportation terminal is part of a pre-existing route (for example train tracks and terminals) for drone delivery, and the filtering is based on the proximity to this point in the route. Thus, the rejection is maintained. Upon further consideration of the amendments the claims are rejected under 103 using the previously relied upon art of US2018/0101817A1 (Lection et al.), US2017/0011340A1 (Gabbai), US2016/0364989A1 (Speasl et al.), and US2019/0197291A1 (Zhu et al.) as well as the additional art of US2020/0380053A1 (Boukari).



Claim Objections
Claim 11 is objected to because of the following informalities:  
In Claim 11, "nearest drone hub; and." should instead read "nearest drone hub."
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 11, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 2, 11, and 19, the claims recite the limitation of using geo-spatial data associated with the existing drone delivery route, “the geo-spatial data within a specified radius from a nearest drone hub.“ The disclosure as originally filed (for example see ¶0031 of the specification filed 1/31/2019) recites a specified radius being a parameter included in the wide variety geo-spatial data. Paragraph ¶0032 recites the filtering may include analyzing the specified radius, however the disclosure 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 18, the phrase "subset of locations which are not currently used for a drone delivery program" renders the claim indefinite. As the term “a drone delivery program” does not yet have antecedent basis in the claim, it is not established that the “drone delivery program” is associated with the presently claimed method/system/storage medium for drone delivery. The broadest reasonable interpretation is that the locations are not associated with any drone delivery program in existence, including those from other parties or carriers. It is not clear how this limitation can be accomplished without some input regarding all existing drone delivery programs, and it is not clear how this further limits the method or the functions, as it does not modify or introduce an additional step or 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8-11, 14, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0101817A1 (Lection et al.) in view of Publication US2017/0011340A1 (Gabbai), further in view of Publication US2016/0364989A1 (Speasl et al.).
Regarding Claim 1, Lection et al. discloses a computer-implemented method (see e.g. Claim 8, 15, [0040] functions performed in a cloud computing node/server unless otherwise indicated), comprising:  
assigning, via the processor, a clearance confidence level to each location of the proximity filtered locations (see [0061, 0062] a plurality of delivery points are received which are centered around a carrier vehicle (proximity filtered) and [0068] the delivery points are given a priority if there are characteristics that may increase the difficulty of completing delivery such as lack of clearance. In other words, the priority level corresponds to the confidence level of expected difficulty due to clearance) based on a three-dimensional clearance for each location in the proximity filtered locations, resulting in clearance confidence levels for the proximity filtered locations (see [0068] the priority is based on amount of open space, for example considering landing area and obstacles such as trees and power lines (i.e. three-dimensional spatial clearance)); 
identifying, via the processor within the proximity filtered locations based on the clearance confidence levels, a subset of locations which are not currently used for a drone delivery program (see [0061] the delivery points are based on new customer orders received, i.e. the locations are not yet being used to deliver the item), and which have a high clearance confidence level (see [0065-0068], a subset of delivery points are selected to be scouted (i.e. the second set is identified, having the higher priority/confidence level which [0068] is based on confidence level)); 
instructing, via the processor, a scout vehicle equipped with a sensor suite to reconnoiter locations within the subset of locations (see [0071] for delivery points which are selected to be scouted, a scout drone travels to and scans the appropriate delivery point using sensors, and [0077] a single scout drone may scan multiple delivery points), wherein the scout vehicle is configured to: 
		record still images and videos of the subset of locations (see [0064] the scout drone may scan the area using video imaging (a video including a series of still images)); and
(see Claim 8, [0064], the suitable delivery points (landing zones) are used to instruct drones for subsequent deliveries, and (see Figure 1), programs and data stored in memory 28 (i.e. values and data in the method are recorded in a database)); and 2Application No. 16/264,269Docket No.: 21188.450755 (4660US02) Amendment dated February 18, 2021 Reply to Office Action of November 24, 2020 
archiving, within the database via the processor, the still images and videos associated with the landing zones (see [0064], Claim 9, the processor retrieves scanning information which may be videos. I.e. the database at least temporarily stores (archives) the video and its still images for the scanned delivery points, therefore including the landing zones).


Lection et al. further discloses the use of drone delivery from an origin point, wherein drones are limited by range (see [0062]).
Lection et al. does not explicitly recite the method comprising:
identifying, via a processor of a central server, locations having addresses stored in a database; 
filtering, via the processor, the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations.

However Gabbai teaches a method in drone delivery (see e.g. Claim 3), comprising:
identifying, via a processor of a central server (see Figures 1, 2, [0084-0093] the method of Figure 5 performed by delivery system 150 of an application server), locations having addresses stored in a database (see Figure 5, [0093], after receiving a delivery request in step 510, a map in a database is used to identify locations corresponding to a user's address in step 530); 
filtering, via the processor, the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations (see [0093] the locations are determined to be eligible for drone delivery or not, i.e. resulting in a subset of filtered locations, which may be based on a distance between the specified location and a drone delivery terminal (e.g. bus stop, or train depot) and see [0020] public transportation such as a bus is used to deliver drones to an infrastructure terminal as part of an overall delivery. In other words, the distance to a drone delivery terminal is a proximity to an existing point of a drone delivery route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the delivery method of Lection et al. to include an initial evaluation of drone delivery eligibility, as is taught by Gabbai, with the motivation of enhancing the user experience and reliability of safe item delivery by providing customer feedback and evaluating aspects for eligibility upon receiving an order (see Gabbai [0054-0056]).


Lection et al. further discloses steps to:
analyze the still images and videos to determine potential delivery locations within the subset of locations, resulting in an analysis of the still images and videos (see [0071-0072] the data retrieved during scanning is used to identify obstacles/objects, which determines whether the scouted locations are suitable for delivery); and 
	suggest, to the central server based on the analysis, landing zones at the potential delivery locations (see [0064, 0071] based on the data retrieved during scanning and the identification of objects/obstacles, a determination is made as to whether delivery points are suitable or not. I.e. the result is a subset (third set) of suggested delivery locations, [0073] corresponding to landing zones, that does not include the unsuitable locations).

Lection et al. does not explicitly recite:

wherein the scout autonomous vehicle is configured to: 
		analyze the still images and videos to determine potential delivery locations within the subset of locations, resulting in an analysis of the still images and videos; and 
		suggest, to the central server based on the analysis, landing zones at the potential delivery locations; 
In other words, Lection et al. recites these functions but merely does not recite that the scout drone is autonomous, and does not explicitly recite that the analysis and suggestion of landing zones are functions performed by the scout drone, as opposed to the cloud or server.

However Speasl et al. teaches a method in drone reconnaissance (see e.g. Claim 18), comprising:
instructing a scout autonomous vehicle (see [0038] a flight plan transferred to a UAV, [0046] which may be autonomous),
wherein the scout autonomous vehicle is configured to:
	analyze the still images and videos to determine the presence of obstacles (see [0108] computer vision may be used (see [0104] video camera) to detect obstacles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone in Lection et al. to operate autonomously and perform the obstacle analysis, as is taught by Speasl et al., resulting in the determination of the set of landing zones, as recited in Lection et al., with the motivation of increasing the efficiency and robustness of the system by utilizing autonomous UAVs which have the capability to analyze obstacles for navigation functions (see Speasl et al. [0108]).

Regarding Claim 2, Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the filtering of the locations further comprises:  
using, via the processor, geo-spatial data associated with the existing drone delivery route, the geo-spatial data within a specified radius from a nearest drone hub.

Gabbai teaches the method in drone delivery as recited above, wherein the filtering of the locations further comprises:  
using, via the processor, geo-spatial data associated with the existing drone delivery route, the geo-spatial data within a specified radius from a nearest drone hub (see [0093] in step 530, the eligibility module may analyze parameters including the minimum distance (a straight line, i.e. radius from a center point) between the specified location and drone delivery public transportation terminals, which [0020] act as a hub for beginning drone delivery, and compare the distance to a predetermined threshold distance. I.e. the filtering uses the geo-spatial data of the specified location (which is associated with the route), which is within a specified radius of the hub point of a route, for an eligible location).
The motivation to combine Lection et al. and Gabbai was provided in the rejection of Claim 1.

Regarding Claim 6, Lection et al. further discloses that obstacle free areas are residences suitable for a drone delivery (see [0071-0072]).

Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the scout autonomous vehicle is further configured to identify obstacles, map out trajectories, and identify a residence suitable for a drone delivery.  

Speasl et al. teaches the method in drone reconnaissance as above,
wherein the scout autonomous vehicle is further configured to identify obstacles (see [0108] the navigation module determining stationary and moving obstacles), map out trajectories (see [0046] the autonomous functions may include flying a mission without a particular path, such that the UAV has autonomy to map out its own path/trajectory).
The motivation to combine Lection et al. and Speasl et al. was provided above in the rejection of Claim 1.

Regarding Claim 8, Lection et al. further discloses the computer-implemented method of claim 1, further comprising
transmitting, via the processor from the central server, the still images to a potential customer (see [0077] a photograph and video can be sent to a customer if there is a problem with the delivery (i.e. a potential customer for delivery as the delivery has not yet taken place)).  

Regarding Claim 9, Lection et al. discloses the computer-implemented method of claim 1, wherein the potential delivery locations comprise delivery addresses designated to receive ordered items (see [0058] the delivery points are, for example, delivery addresses for customers who placed an order for a product).

Regarding Claim 10, Lection et al. discloses a system , comprising: 
a scout vehicle (see [0017] scout drone);
a computing device (see Figure 1, computer system server) comprising: 
a database (see Figure 1, [0046] memory 28); 
at least one computer processor (see [0043] one or more processors); and 
a memory coupled to the at least one computer processor and storing program instructions (see Claim 15, [0043, 0046] system memory including at least one program product) that, when executed by the at least one computer processor and based on a sensor detection (see [0017] the overall order handling method based on scanning of the delivery area), cause the at least one computer processor to perform operations comprising (see e.g. Claim 15, [0046]): 4Application No. 16/264,269Docket No.: 21188.450755 (4660US02)Amendment dated February 18, 2021Reply to Office Action of November 24, 2020
assigning a clearance confidence level to each location of the proximity filtered locations (see [0061, 0062] a plurality of delivery points are received which are centered around a carrier vehicle (proximity filtered) and [0068] the delivery points are given a priority if there are characteristics that may increase the difficulty of completing delivery such as lack of clearance. In other words, the priority level corresponds to the clearance confidence level of expected difficulty) based on a three-dimensional clearance for each location in the proximity filtered locations, resulting in clearance confidence levels for the proximity filtered locations (see [0068] the priority is based on amount of open space, for example considering landing area and obstacles such as trees and power lines (i.e. three-dimensional spatial clearance)); 
identifying, the proximity filtered locations based on the clearance confidence levels, a subset of locations which are not currently used for a drone delivery program (see [0061] the delivery points are based on new customer orders received, i.e. the locations are not yet being used to deliver the item), and which have a high clearance confidence level (see [0065-0068], a subset of delivery points are selected to be scouted (i.e. the second set is identified, having the higher priority/confidence level which [0068] is based on confidence level)); 
instructing the scout vehicle equipped with a sensor suite to reconnoiter locations within the subset of locations (see [0071] for delivery points which are selected to be scouted, a scout drone travels to and scans the appropriate delivery point using sensors, and [0077] a single scout drone may scan multiple delivery points), wherein the scout vehicle is configured to: 
		record still images and videos of the subset of locations (see [0064] the scout drone may scan the area using video imaging (a video including a series of still images)); 
	recording, within the database, the landing zones at the potential delivery locations (see Claim 8, [0064], the suitable delivery points (landing zones) are used to instruct drones for subsequent deliveries, and (see Figure 1), programs and data stored in memory 28 (i.e. values and data in the method are recorded in a database)); and 
archiving, within the database, the still images and videos associated with the landing zones (see [0064], Claim 9, the processor retrieves scanning information which may be videos. I.e. the database at least temporarily stores (archives) the video and its still images for the scanned delivery points, therefore including the landing zones).  

Lection et al. further discloses the use of drone delivery from an origin point, wherein drones are limited by range (see [0062]).
Lection et al. does not explicitly recite the operation comprising:
identifying locations having addresses stored in the database; 
filtering the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations.

However Gabbai teaches a system in drone delivery (see e.g. Claim 3), comprising a system (see Figures 1, 2, [0084-0093] the method of Figure 5 performed by delivery system 150 of an application server) configured for:
identifying locations having addresses stored in the database (see Figure 5, [0093], after receiving a delivery request in step 510, a map in a database is used to identify locations corresponding to a user's address in step 530); 
filtering the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations (see [0093] the locations are determined to be eligible for drone delivery or not, i.e. resulting in a subset of filtered locations, which may be based on a distance between the specified location and a drone delivery terminal (e.g. bus stop, or train depot) and see [0020] public transportation such as a bus is used to deliver drones to an infrastructure terminal as part of an overall delivery. In other words, the distance to a drone delivery terminal is a proximity to an existing point of a drone delivery route).
Lection et al. to include an initial evaluation of drone delivery eligibility, as is taught by Gabbai, with the motivation of enhancing the user experience and reliability of safe item delivery by providing customer feedback and evaluating aspects for eligibility upon receiving an order (see Gabbai [0054-0056]).


Lection et al. further discloses operations to:
	analyze the still images and videos to determine potential delivery locations within the subset of locations, resulting in an analysis of the still images and videos (see [0071-0072] the data retrieved during scanning is used to identify obstacles/objects, which determines whether the scouted locations are suitable for delivery); and  
	Application No. 16/264,269Docket No.: 21188.450755 (4660US02)Amendment dated February 18, 2021Reply to Office Action of November 24, 2020suggest, based on the analysis, landing zones at the potential delivery locations (see [0064, 0071] based on the data retrieved during scanning and the identification of objects/obstacles, a determination is made as to whether delivery points are suitable or not. I.e. the result is a subset (third set) of suggested delivery locations, [0073] corresponding to landing zones, that does not include the unsuitable locations).

Lection et al. does not explicitly recite the system comprising:
a scout autonomous vehicle; 
the instructions causing the processor to perform operations comprising instructing the scout autonomous vehicle to:
	analyze the still images and videos to determine potential delivery locations within the subset of locations, resulting in an analysis of the still images and videos; and  

In other words, Lection et al. recites these functions but merely does not recite that the scout drone is autonomous, and does not explicitly recite that the analysis and suggestion of landing zones are functions performed by the scout drone, as opposed to the cloud or server.

However Speasl et al. teaches a system for drone reconnaissance (see e.g. Claim 18), comprising:
a scout autonomous vehicle (see [0038] a flight plan transferred to a UAV, [0046] which may be autonomous), configured to:
	analyze the still images and videos to determine obstacles (see [0108] computer vision may be used (see [0104] video camera) to detect obstacles). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone in Lection et al. to operate autonomously and perform the obstacle analysis, as is taught by Speasl et al., resulting in the determination of the set of landing zones, as recited in Lection et al., with the motivation of increasing the efficiency and robustness of the system by utilizing autonomous UAVs which have the capability to analyze obstacles for navigation functions (see Speasl et al. [0108]).

Regarding Claim 11, Lection et al. does not explicitly recite the system of claim 10, wherein the filtering of the locations of further comprises  
using geo-spatial data associated with the existing drone delivery route, the geo-spatial data within a specified radius from a nearest drone hub; and.  

Gabbai teaches the system for drone delivery as recited above, wherein the filtering of the locations further comprises:  
using geo-spatial data associated with the existing drone delivery route, the geo-spatial data within a specified radius from a nearest drone hub (see [0093] in step 530, the eligibility module may analyze parameters including the minimum distance (a straight line, i.e. radius from a center point) between the specified location and drone delivery public transportation terminals, which [0020] act as a hub for beginning drone delivery, and compare the distance to a predetermined threshold distance. I.e. the filtering uses the geo-spatial data of the specified location (which is associated with the route), which is within a specified radius of the hub point of a route, for an eligible location).
The motivation to combine Lection et al. and Gabbai was provided in the rejection of Claim 10.

Regarding Claim 14, Lection et al. discloses wherein the scout vehicle comprises an on board camera (see [0071] video imaging equipment), and may use lasers and infrared sensors (see [0071]).

Lection et al. does not explicitly recite the system of claim 10, wherein the scout autonomous vehicle comprises on-board cameras sensing both visual and infrared spectra, Lidar sensors, and a laser altimeter.  

Speasl et al. teaches the system for drone reconnaissance as above, wherein the scout autonomous vehicle comprises on-board cameras sensing both visual and infrared spectra (see Figure 5, [0104], cameras in the sensor module may include visible-light cameras and infrared cameras), Lidar sensors (see [0103] sensor module 520 may include Light Detection And Ranging (LIDAR) sensors), and a laser altimeter (see [0103] sensor module 520 may include laser altimeters).
Lection et al. and Speasl et al. was provided above in the rejection of Claim 10.

Regarding Claim 15, Lection et al. further discloses that obstacle free areas are residences suitable for a drone delivery (see [0071-0072]).

Lection et al. does not explicitly recite the system of claim 10, wherein the scout autonomous vehicle is further configured to identify obstacles, map out trajectories, and identify a residence suitable for a drone delivery.  

Speasl et al. teaches the system for drone reconnaissance as above,
wherein the scout autonomous vehicle is further configured to identify obstacles (see [0108] the navigation module determining stationary and moving obstacles), and map out trajectories (see [0046] the autonomous functions may include flying a mission without a particular path, such that the UAV has autonomy to map out its own path/trajectory).
The motivation to combine Lection et al. and Speasl et al. was provided above in the rejection of Claim 10.

Regarding Claim 17, Lection et al. discloses the system of claim 10, wherein the potential delivery locations comprise delivery addresses to receive ordered items (see [0058] the delivery points are, for example, delivery addresses for customers who placed an order for a product).

Regarding Claim 18, Lection et al. discloses a non-transitory computer-readable storage medium having instructions stored which, when executed by a computing device, cause the computing (see Claim 15, [0043, 0046] system memory including at least one program product executed by one or more processors) comprising: Application No. 16/264,269Docket No.: 21188.450755 (4660US02)Amendment dated February 18, 2021Reply to Office Action of November 24, 2020 
assigning a clearance confidence level to each location of the proximity filtered locations (see [0061, 0062] a plurality of delivery points are received which are centered around a carrier vehicle (proximity filtered) and [0068] the delivery points are given a priority if there are characteristics that may increase the difficulty of completing delivery such as lack of clearance. In other words, the priority level corresponds to the clearance confidence level of expected difficulty) based on a three-dimensional clearance for each location in the proximity filtered locations, resulting in clearance confidence levels for the proximity filtered locations (see [0068] the priority is based on amount of open space, for example considering landing area and obstacles such as trees and power lines (i.e. three-dimensional spatial clearance)); 
identifying, the proximity filtered locations based on the clearance confidence levels, a subset of locations which are not currently used for a drone delivery program (see [0061] the delivery points are based on new customer orders received, i.e. the locations are not yet being used to deliver the item), and which have a high clearance confidence level (see [0065-0068], a subset of delivery points are selected to be scouted (i.e. the second set is identified, having the higher priority/confidence level which [0068] is based on confidence level)); 
instructing a scout vehicle equipped with a sensor suite to reconnoiter locations within the subset of locations (see [0071] for delivery points which are selected to be scouted, a scout drone travels to and scans the appropriate delivery point using sensors, and [0077] a single scout drone may scan multiple delivery points), wherein the scout autonomous vehicle is configured to: 
		record still images and videos of the subset of locations (see [0064] the scout drone may scan the area using video imaging (a video including a series of still images)); 
(see Claim 8, [0064], the suitable delivery points (landing zones) are used to instruct drones for subsequent deliveries, and (see Figure 1), programs and data stored in memory 28 (i.e. values and data in the method are recorded in a database)); and 
archiving, within the database, the still images and videos associated with the landing zones (see [0064], Claim 9, the processor retrieves scanning information which may be videos. I.e. the database at least temporarily stores (archives) the video and its still images for the scanned delivery points, therefore including the landing zones).


Lection et al. further discloses the use of drone delivery from an origin point, wherein drones are limited by range (see [0062]).

Lection et al. does not explicitly recite the operations comprising:
identifying locations having addresses stored in a database; 
filtering the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations.

However Gabbai teaches a method in drone delivery (see e.g. Claim 3), comprising:
identifying locations having addresses stored in a database (see Figure 5, [0093], after receiving a delivery request in step 510, a map in a database is used to identify locations corresponding to a user's address in step 530); 
filtering the locations based on a proximity to an existing drone delivery route, resulting in proximity filtered locations (see [0093] the locations are determined to be eligible for drone delivery or not, i.e. resulting in a subset of filtered locations, which may be based on a distance between the specified location and a drone delivery terminal (e.g. bus stop, or train depot) and see [0020] public transportation such as a bus is used to deliver drones to an infrastructure terminal as part of an overall delivery. In other words, the distance to a drone delivery terminal is a proximity to an existing point of a drone delivery route).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the delivery method of Lection et al. to include an initial evaluation of drone delivery eligibility, as is taught by Gabbai, with the motivation of enhancing the user experience and reliability of safe item delivery by providing customer feedback and evaluating aspects for eligibility upon receiving an order (see Gabbai [0054-0056]).


Lection et al. further discloses steps to:
	analyze the still images and videos to determine potential delivery locations within the subset of locations, resulting in an analysis of the still images and videos (see [0071-0072] the data retrieved during scanning is used to identify obstacles/objects, which determines whether the scouted locations are suitable for delivery. I.e. the result is a subset of the scouted locations (a third set) of the suitable delivery locations); and 
	suggest, to the computing device based on the analysis, landing zones at the potential delivery locations (see [0064, 0071] based on the data retrieved during scanning and the identification of objects/obstacles, a determination is made as to whether delivery points are suitable or not. I.e. the result is a subset (third set) of suggested delivery locations, [0073] corresponding to landing zones, that does not include the unsuitable locations).

Lection et al. does not explicitly recite:
instructing a scout autonomous vehicle to
		analyze the still images and videos to determine potential delivery locations within the subset of locations, resulting in an analysis of the still images and videos; and 
		suggest, to the computing device based on the analysis, landing zones at the potential delivery locations.
In other words, Lection et al. recites these functions but merely does not recite that the scout drone is autonomous, and does not explicitly recite that the analysis and suggestion of landing zones are functions performed by the scout drone, as opposed to the cloud or server.

However Speasl et al. teaches a method in drone reconnaissance (see e.g. Claim 18), comprising:
instructing a scout autonomous vehicle (see [0038] a flight plan transferred to a UAV, [0046] which may be autonomous) to:
analyze the still images and videos to determine the presence of obstacles (see [0108] computer vision may be used (see [0104] video camera) to detect obstacles).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the scout drone in Lection et al. to operate autonomously and perform the obstacle analysis, as is taught by Speasl et al., resulting in the determination of the set of landing zones, as recited in Lection et al., with the motivation of increasing the efficiency and robustness of the system by utilizing autonomous UAVs which have the capability to analyze obstacles for navigation functions (see Speasl et al. [0108]).

Regarding Claim 19, Lection et al. does not explicitly recite the non-transitory computer-readable storage medium of claim 18, wherein the filtering of the locations further comprises:  using geo-spatial data associated with the existing drone delivery route, the geo-spatial data within a specified radius from a nearest drone hub8Application No. 16/264,269Docket No.: 21188.450755 (4660US02)Amendment dated February 18, 2021Reply to Office Action of November 24, 2020.

Gabbai teaches the method in drone delivery as recited above, wherein the filtering of the locations further comprises:  
using geo-spatial data associated with the existing drone delivery route, the geo-spatial data within a specified radius from a nearest drone hub (see [0093] in step 530, the eligibility module may analyze parameters including the minimum distance (a straight line, i.e. radius from a center point) between the specified location and drone delivery public transportation terminals, which [0020] act as a hub for beginning drone delivery, and compare the distance to a predetermined threshold distance. I.e. the filtering uses the geo-spatial data of the specified location (which is associated with the route), which is within a specified radius of the hub point of a route, for an eligible location).
The motivation to combine Lection et al. and Gabbai was provided in the rejection of Claim 188Application No. 16/264,269Docket No.: 21188.450755 (4660US02)Amendment dated February 18, 2021Reply to Office Action of November 24, 2020.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0101817A1 (Lection et al.) in view of Publication US2017/0011340A1 (Gabbai), further in view of Publication US2016/0364989A1 (Speasl et al.), further in view of Published Application US2019/0197291A1 (Zhu et al.).
Regarding Claim 3, Lection et al. further discloses determining, by the processor, clearance confidence level and identifying the subset of locations using the clearance confidence level associated (see [0068] determining priority level and selecting a subset of delivery points to be scouted).

Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the identifying of the subset of locations further comprises: 
comparing, via the processor, the clearance confidence level of each location with a pre-determined clearance confidence level.  

However Zhu et al. teaches a technique in evaluation of difficulty of completing drone landing (see e.g. Claim 1) including:
comparing the clearance confidence level with a pre-determined clearance confidence level (see Claim 8, a ratio Ro of features points not on a plane ([0203] indicating the area is not suitable for landing, i.e. Ro being a confidence of a dangerous landing condition) is compared to a preset threshold).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the selection of the set of locations to be scouted in Lection et al. to use a comparison against a threshold, as is taught by Zhu et al., with the motivation of lowering costs and increasing safety by making sure safe landings are ensured (see Zhu et al. [0002-0005, 0128]).
Regarding Claim 12, Lection et al. further discloses the system determining, by the processor, clearance confidence level and identifying the subset of locations using the clearance confidence level associated with each location (see [0068] determining priority level and selecting a subset of delivery points to be scouted).

Lection et al. does not explicitly recite the system of claim 10, wherein the identifying of the subset of locations further comprises: 
comparing the clearance confidence level of each location with a pre-determined confidence level.  

However Zhu et al. teaches a technique in evaluation of difficulty of completing drone landing (see e.g. Claim 1) including:
comparing the clearance confidence level with a pre-determined confidence level (see Claim 8, a ratio Ro of features points not on a plane ([0203] indicating the area is not suitable for landing, i.e. Ro being a confidence of a dangerous landing condition) is compared to a preset threshold).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the selection of the set of locations to be scouted in Lection et al. to use a comparison against a threshold, as is taught by Zhu et al., with the motivation of lowering costs and increasing safety by making sure safe landings are ensured (see Zhu et al. [0002-0005, 0128]).

Claims 4, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0101817A1 (Lection et al.) in view of Publication US2017/0011340A1 (Gabbai), further in view of Publication US2016/0364989A1 (Speasl et al.), further in view of Published Application US2020/0380053A1 (Boukari).
Regarding Claim 4, Lection et al. further discloses that the identifying of the subset of locations is based on priority (clearance confidence level) which may be further based on environmental conditions of a delivery point (see [0070] e.g. snowfall).

Lection et al. does not explicitly recite the computer-implemented method of claim 1, wherein the identifying of the subset of locations further comprises: 
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources.

However Boukari teaches that environmental conditions may be obtained by:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources (see [0094] analysis of satellite imagery for a specific cell (geo-spatial location) can be used to determine snow cover).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the consideration of environmental factors in Lection et al. to be performed by analyzing geo-spatial data associated with satellite images, as is taught by Boukari, with the motivation of enhancing the robustness of the system and providing additional capabilities for searching for location based on environmental conditions (see Boukari [0005-0006]).
Regarding Claim 5, Lection et al. discloses wherein the scout vehicle comprises an on board camera (see [0071] video imaging equipment), and may use lasers and infrared sensors (see [0071]).

Lection et al. does not explicitly recite the computer-implemented method of claim 4, wherein the scout autonomous vehicle comprises on-board cameras sensing both visual and infrared spectra, Lidar sensors, and a laser altimeter.

Speasl et al. teaches the method in drone reconnaissance as above,
wherein the scout autonomous vehicle comprises on-board cameras sensing both visual and infrared spectra (see Figure 5, [0104], cameras in the sensor module may include visible-light cameras and infrared cameras), Lidar sensors (see [0103] sensor module 520 may include Light Detection And Ranging (LIDAR) sensors), and a laser altimeter (see [0103] sensor module 520 may include laser altimeters).
The motivation to combine Lection et al. and Speasl et al. was provided above in the rejection of Claim 1.
Regarding Claim 13, Lection et al. further discloses that the identifying of the subset of locations is based on priority (clearance confidence level) which may be further based on environmental conditions of a delivery point (see [0070] e.g. snowfall).

Lection et al. does not explicitly recite the system of claim 10, wherein the identifying of the subset of locations further comprises: 
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources.  

Boukari teaches that environmental conditions may be obtained by:
analyzing geo-spatial data associated with at least one of satellite images or other image obtained from geo-spatial sources (see [0094] analysis of satellite imagery for a specific cell (geo-spatial location) can be used to determine snow cover).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the consideration of environmental factors in Lection et al. to be performed by analyzing geo-spatial data associated with satellite images, as is taught by Boukari, with the motivation of enhancing the robustness of the system and providing additional capabilities for searching for location based on environmental conditions (see Boukari [0005-0006]).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-10029787-B1 teaches subject matter including evaluation of obstructions pertaining to drone delivery (see e.g. 18:23-38

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383.  The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619